Per Curiam.
It is impossible to distinguish the principle of this case from that of Ellmaker v. Buckley, in which it was ruled that a party shall not introduce his case to the jury through a cross-examination of his adversary’s witnesses. Here the attempt was plainly to cross-examine to matter entirely new, with a view, not to test the truth of the witness as to what he had said-&emdash;the legitimate end of a cross-examination&emdash;but to lay his defence before the jury untrammelled by the rules of a direct examination; and this certainly cannot be done. The questions were, therefore, properly suppressed.
Judgment affirmed.